
	
		II
		111th CONGRESS
		1st Session
		S. 1576
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 4, 2009
			Mrs. Shaheen (for
			 herself, Ms. Snowe,
			 Ms. Collins, Mr. Sanders, Mr.
			 Merkley, Mr. Wyden,
			 Mr. Leahy, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to
		  establish a carbon incentives program to achieve supplemental greenhouse gas
		  emission reductions on private forest land of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Forest Carbon Incentives Program Act
			 of 2009.
		2.Carbon incentives program to achieve
			 supplemental greenhouse gas emission reductions on private forest land
			(a)DefinitionsIn this section:
				(1)Avoided deforestation
			 agreementThe term
			 avoided deforestation agreement means a permanent conservation
			 easement that—
					(A)covers eligible land that—
						(i)is enrolled under a climate mitigation
			 contract; and
						(ii)will not be converted for development;
			 and
						(B)is consistent with the guidelines
			 for—
						(i)the Forest Legacy Program established under
			 section 7 of the Cooperative Forestry Assistance Act (16 U.S.C. 2103c);
			 or
						(ii)any other program approved by the Secretary
			 for use under this section to provide consistency with Federal legal
			 requirements for permanent conservation easements.
						(2)Climate mitigation contract;
			 contractThe term
			 climate mitigation contract or contract means a
			 contract of not less than 15 years that specifies—
					(A)the eligible practices that will be
			 undertaken;
					(B)the acreage of eligible land on which the
			 practices will be undertaken;
					(C)the agreed rate of compensation per acre;
			 and
					(D)a schedule to verify that the terms of the
			 contract have been fulfilled.
					(3)Eligible landThe term eligible land means
			 forest land in the United States that is privately owned at the time of
			 initiation of a climate mitigation contract.
				(4)Eligible practiceThe term eligible practice
			 means a forestry practice, including improved forest management that produces
			 marketable forest products, that is determined by the Secretary to provide
			 measurable increases in carbon sequestration and storage beyond customary
			 practices on comparable land.
				(5)ProgramThe term program means the
			 carbon incentives program established under this section.
				(6)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				(b)Supplemental greenhouse gas emission
			 reductions in the United States
				(1)In generalThe Secretary shall establish a carbon
			 incentives program to achieve supplemental greenhouse gas emission reductions
			 on private forest land of the United States.
				(2)Financial incentive payments
					(A)In generalThe Secretary shall provide to owners of
			 eligible land financial incentive payments for—
						(i)eligible practices that measurably increase
			 carbon sequestration and storage over a designated period on eligible land, as
			 specified through a climate mitigation contract; and
						(ii)subject to subparagraph (B), permanent
			 avoided deforestation agreements on eligible land covered under a climate
			 mitigation contract.
						(B)No agreement requiredEligibility for financial incentive
			 payments under a climate mitigation contract described in subparagraph (A)(i)
			 shall not require an avoided deforestation agreement.
					(c)Performance of supplemental
			 reductionsIn carrying out
			 the program, the Secretary shall report under subsection (f) on progress toward
			 reaching the following levels of carbon sequestration and storage through
			 climate mitigation contracts:
				(1)100,000,000 tons of carbon reductions by
			 2020.
				(2)200,000,000 tons of further carbon
			 reductions by 2030.
				(d)Program requirements
				(1)Contract requiredTo participate in the program, an owner of
			 eligible land shall enter into a climate mitigation contract with the
			 Secretary.
				(2)Program componentsIn establishing the program, the Secretary
			 shall provide that—
					(A)funds provided under this section shall not
			 be substituted for, or otherwise used as a basis for reducing, funding
			 authorized or appropriated under other programs to compensate owners of
			 eligible land for activities that are not covered under a climate mitigation
			 contract;
					(B)emission reductions or sequestration
			 achieved through a climate mitigation contract shall not be eligible for
			 crediting under any federally established carbon offset program; and
					(C)compensation for activities under this
			 program shall be set at such a rate so as not to exceed the net estimated
			 benefit an owner of eligible land would receive for similar practices under any
			 federally established carbon offset program, taking into consideration the
			 costs associated with the issuance of credits and compliance with reversal
			 provisions.
					(3)Reversals
					(A)In generalIn developing regulations for climate
			 mitigation contracts, the Secretary shall specify requirements in accordance
			 with this paragraph to address intentional or unintentional reversal of carbon
			 sequestration during the contract period.
					(B)Intentional reversalsIf the Secretary finds an owner of eligible
			 land violated a climate mitigation contract by intentionally reversing a
			 practice or otherwise intentionally failing to comply with the contract, the
			 Secretary shall terminate the contract and require the owner to repay any
			 contract payments in an amount that reflects the lost carbon
			 sequestration.
					(C)Unintentional reversalIf the Secretary finds an eligible practice
			 has been unintentionally reversed due to events outside the control of the
			 owner of eligible land, the Secretary shall reevaluate and may modify or
			 terminate the climate mitigation contract, after consultation with the owner,
			 taking into consideration lost carbon sequestration and the future carbon
			 sequestration potential of the contract.
					(e)Incentive payments
				(1)RegulationsNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall issue regulations that specify
			 eligible practices and related compensation rates, standards, and guidelines as
			 the basis for entering into climate mitigation contracts with owners of
			 eligible land.
				(2)Set-aside of funds for certain
			 purposes
					(A)In generalNot less than 35 percent of program funds
			 made available under this program for a fiscal year shall be used—
						(i)to provide additional incentives for owners
			 of eligible land that carry out activities and enter into agreements that
			 protect carbon reductions and otherwise enhance environmental benefits achieved
			 under a climate mitigation contract; and
						(ii)to develop forest carbon monitoring and
			 methodologies that will improve the tracking of carbon gains achieved under the
			 program.
						(B)UseOf the amount of program funds made
			 available for a fiscal year, the Secretary shall use—
						(i)at least 25 percent to make funds available
			 on a competitive basis to compensate owners for entering avoided deforestation
			 agreements on land subject to a climate mitigation contract;
						(ii)not more than 10 percent to provide
			 incentive payments for additional management activities that increase the
			 adaptive capacity of land under a climate mitigation contract; and
						(iii)not more than 2 percent for the Forest
			 Inventory and Analysis Program of the Forest Service to develop improved
			 measurement and monitoring of forest carbon stocks.
						(f)Program measurement, monitoring,
			 verification, and reporting
				(1)Measurement, monitoring, and
			 verificationThe Secretary
			 shall establish and implement protocols that provide monitoring and
			 verification of compliance with climate mitigation contracts, including both
			 direct and indirect effects and any reversal of sequestration.
				(2)Reporting requirementAt least annually, the Secretary shall
			 submit to Congress a report that contains—
					(A)an estimate of annual and cumulative
			 reductions achieved as a result of the program, determined using standardized
			 measures, including measures of economic efficiency; and
					(B)a summary of any changes to the program
			 that will be made as a result of program measurement, monitoring, and
			 verification.
					(3)Availability of reportEach report required by this subsection
			 shall be available to the public through the website of the Department of
			 Agriculture.
				(4)Program adjustmentsAt least once every 2 years the Secretary
			 shall adjust eligible practices and compensation rates for future climate
			 mitigation contracts based on the results of monitoring under paragraph (1) and
			 reporting under paragraph (2).
				(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section such sums as are
			 necessary.
			
